           Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 1 of 17



 1   Richard C. Dalton
 2   Texas Bar No. 24033539
     Louisiana Bar No. 23017
 3   California Bar No. 268598
     P.O. Box 358
 4   Carencro, Louisiana 70520-0358
 5   rick@rickdaltonlaw.com
     Tel. (337) 371-0375
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                              CENTRAL DISTRICT OF CALIFORNIA
 8                                   WESTERN DIVISION
 9
10   IAN HEATLEY AND                                   §         CIVIL ACTION NO:
     DIANA HEATLEY                                     §
11                                                     §         2:21-cv-04581
12                  Plaintiffs                         §
     v.                                                §
13                                                     §
     CAVALIER HOMES, INC.;                             §
14
     LITTLE HOMES OF TEXAS, INC;                       §
15   ROADMASTERS TRANSPORT                             §
     COMPANY, LLC; AND                                 §
16   21ST MORTGAGE CORPORATION                         §
17                                                     §
                    Defendants                         §         JURY TRIAL REQUESTED
18
                                                COMPLAINT
19
20                                                I.       Parties
21          1.      Plaintiffs, IAN HEATLEY and DIANA HEATLEY, now and have been at all times
22
     material hereto a citizens of the State of California.
23
            2.      Defendant, CAVALIER HOMES, INC., hereinafter “CAVALIER HOMES,” a
24
25   Delaware and Alabama citizen and corporation with its principal place of business in Montgomery
26   County, Alabama and is the manufacturer and warrantor of the tiny home Plaintiffs purchased.
27
                    CAVALIER HOMES's agent for service of process is CT Corporation System, 2
28

                                                           -1-
           Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 2 of 17



 1   North Jackson St., Suite 605, Montgomery, AL 36104.
 2
            3.      Defendant, LITTLE HOMES OF TEXAS, INC., hereinafter “LITTLE HOMES,” is
 3
     a Texas corporation and a citizen of the State of Texas and the seller of the tiny home Plaintiffs
 4
 5   purchased.

 6                  LITTLE HOMES is authorized to do and doing business in the State of Texas whose
 7
     agent for service of process is Saleem A. Malik, 18855 Hwy 105 W., Montgomery, TX 77356.
 8
            4.      Defendant, ROADMASTERS TRANSPORT COMPANY, LLC, hereinafter
 9
10   "ROADMASTERS TRANSPORT," is a Texas limited liability company and a citizen of the State

11   of Texas and is the transporter of the tiny home Plaintiffs purchased.
12
                    ROADMASTERS TRANSPORT’s agent for service of process is Charles M Ladd,
13
     1201 Highway 175 W., Athens, TX 75751.
14
15          5.      Defendant, 21ST MORTGAGE CORPORATION, hereinafter "21ST MORTGAGE,"

16   is a Tennessee financial institution and a citizen of Tennessee and is the lien holder of the tiny home
17
     Plaintiffs purchased.
18
                    21ST MORTGAGE’s agent for service of process is Corporation Service Company
19
20   d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, TX 78701.
21                                             II.   Jurisdiction
22
            6.      This court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(1) because
23
     Plaintiffs and Defendants are citizens of different states and the amount in controversy exceeds
24
25   $75,000.00, excluding interest and costs.
26                  This court also has supplemental jurisdiction under 28 USC § 1367 over Plaintiffs’
27
     state law claims because said claims are so related to the claims within the Court’s original
28

                                                       -2-
           Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 3 of 17



 1   jurisdiction that he form part of the same case or controversy under Article 3 of the United States
 2
     Constitution.
 3
                                                   III. Venue
 4
 5           7.      Venue is proper in this district under 28 U.S.C. §1391(a)(3) because the Defendants

 6   are subject to personal jurisdiction in this district and there is no other district where the suit may be
 7
     brought.
 8
                     Venue is also proper in this district under Tex. Bus. & Com. Code §17.56. VENUE.
 9
10   An action brought under this subchapter may be brought:

11                   (1)     in any county in which venue is proper under Chapter 15, Civil Practice and
12                           Remedies Code; or

13                   (2)     in a county in which the defendant or an authorized agent of the defendant
                             solicited the transaction made the subject of the action at bar.
14
15                   Venue is also proper in this district under Tex. Bus. & Com. Code §15.033. Breach

16   of Warranty By Manufacturer:
17
                     A suit for breach of warranty by a manufacturer of consumer goods may be brought
18
     in any county in which all or a substantial part of the events or omissions giving rise to the claim
19
20   occurred, in the county in which the manufacturer has its principal office in this state, or in the
21   county in which the Plaintiffs resided at the time the cause of action accrued.
22
                                           IV. Conditions Precedent
23
24           8.      All conditions precedents have been performed or have occurred.

25                                                 V.    Facts
26                                            A. The Transaction
27
             9.      On March 18, 2021, Plaintiffs purchased a new 2020 ANSI A119.5 PARK MODEL
28

                                                        -3-
          Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 4 of 17



 1   LS-101 ALEXANDER bearing VIN 4C9AA424XLA432174, hereinafter "PARK MODEL," from
 2
     LITTLE HOMES. The PARK MODEL was purchased primarily for Plaintiffs’ personal use.
 3
            10.     The sales price of the PARK MODEL was $97,891.00 excluding finance charges.
 4
 5   Civil or Punitive penalties for breach of warranty are recoverable under the Warranty Act, if they

 6   are recoverable for breach of warranty under the applicable state law.     See Hughes v. Segal
 7
     Enterprises, Inc., 627 F. Supp. 1231, 1238 (W.D. Ark. 1986); Chariton Vet Supply, Inc. v.
 8
     Moberly Motors Co., 2:08CV47MLM, 2009 WL 1011500 (E.D. Mo. Apr. 15, 2009).
 9
10          11.    Defendant, ROADMASTERS TRANSPORT, was hired to transport the PARK

11   MODEL from the Defendant, LITTLE HOMES, to the Plaintiffs’ lot located in Arizona.
12
            12.    The contract of sale was assigned to Defendant, 21ST MORTGAGE. The contract
13
     which was assigned contained the following provision:
14
15                 "NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT
                   CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
16                 WHICH THE DEBTOR COULD ASSERT AGAINST THE
17                 SELLER OF GOODS OR SERVICES OBTAINED PURSUANT
                   HERETO OR WITH THE PROCEEDS HEREOF.
18                 RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT
                   EXCEED AMOUNTS PAID BY THE DEBTOR
19
                   HEREUNDER."
20
                                        B.   Implied Warranties
21
22          13.    As a result of the sale of the PARK MODEL by Defendants to Plaintiffs, an implied

23   warranty of merchantability arose in the transaction which included the guarantee that the PARK
24
     MODEL would pass without objection in the trade under the contract description; and that the PARK
25
     MODEL was fit for the ordinary purpose for which such motor vehicles are purchased.
26
27          14.    Subsequent to the sale, an implied warranty arose in connection with the repairs

28

                                                    -4-
           Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 5 of 17



 1   performed by the Defendants. Specifically, the Defendants impliedly warranted that the repair work
 2
     had been performed in a good and workmanlike manner.
 3
                                        C.    Express Warranties
 4
 5          15.     In addition to the implied warranties that arose in the transaction, certain

 6   representations and express warranties were made, including, that any malfunction in the PARK
 7
     MODEL occurring during a specified warranty period resulting from defects, non-conformities, and
 8
     conditions in material or workmanship would be repaired, and that repair work on the PARK
 9
10   MODEL had, in fact, repaired the defects, non-conformities, and conditions.

11          16.     Plaintiffs’ purchase of the PARK MODEL was accompanied by express warranties
12
     offered by Defendants and extending to Plaintiffs. These warranties were part of the basis of the
13
     bargain of Plaintiffs’ contract for purchase of the PARK MODEL.
14
15          17.     The basic warranties covered any repairs or replacements needed during the warranty

16   period due to defects, non-conformities, and conditions in factory materials or workmanship. Any
17
     required adjustments would also be made during the basic coverage period. All warranty repairs and
18
     adjustments, including parts and labor, were to be made at no charge. Additional warranties were
19
20   set forth in the CAVALIER HOMES‘s and LITTLE HOME’S warranty booklet and owners manual.
21                                      D.    Actionable Conduct
22
            18.     In fact, when delivered, the PARK MODEL was defective in materials and
23
     workmanship, with such defects, non-conformities, and conditions being discovered shortly after
24
25   purchase. Many defects, non-conformities and conditions have occurred since purchase, including,
26   but not limited to:
27
                    THE VEHICLE WAS PURCHASED ON MARCH 18, 2021
28

                                                    -5-
          Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 6 of 17



 1                  FROM LITTLE HOMES OF TEXAS IN CONROE, TEXAS.
 2
                    THE VEHICLE’S FRAME WAS SEVERELY DAMAGED
 3                  UPON DELIVERY AND MISSING AN AXLE.
 4
                    AS A RESULT, THE PARK MODEL HAS SEVERE
 5                  STRUCTURAL DAMAGE AND IS UNUSABLE.”

 6          19.     The defects, non-conformities, and conditions experienced by Plaintiffs with the
 7
     PARK MODEL substantially impaired its use, value and safety.
 8
            20.      Plaintiffs directly notified the Defendants of the defects, non-conformities and
 9
10   conditions of the PARK MODEL. Plaintiffs notified Defendants that they wanted a rescission of

11   the sale of the PARK MODEL but Defendants has failed and refused to buy back Plaintiffs’
12
     defective PARK MODEL.
13
                                          VI.   Causes of Action
14
15     COUNT 1: VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT
16          21.     Plaintiffs re-allege and incorporate by reference herein each and every allegation set
17
     forth in the preceding paragraphs.
18
            22.     Plaintiffs are "consumers" as defined in the DTPA.
19
20          23.     Defendants violated the following provisions of the DTPA:
21                  a.     §17.50(1): the use or employment of a false, misleading, or deceptive acts or
22                         practices as defined in §17.46(b)(5), §17.46(b)(6), §17.46(b)(7), §17.46(b)(9),
                           §17.46(b)(12), §17.46(b)(13), §17.46(b)(20), §17.46(b)(22) and
23                         §17.46(b)(24) of the DTPA that were detrimentally relied upon by Plaintiffs;
24
                    b.     §17.50(2): breach of express warranty, as defined in §2.313 of the Tex Bus
25                         and Com Code (the warranty failed of its essential purpose and Plaintiffs
                           were deprived of substantial value of bargain because the defect was not
26                         corrected within reasonable time);
27
                    c.     §17.50(2): breach of the implied warranty to perform repairs in a good and
28

                                                     -6-
           Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 7 of 17



 1                          workmanlike manner, as set forth in Melody Home Mfg. Co. v. Barnes, 741
 2                          S.W.2d 349, 354 (Tex. 1987);

 3                  d.      §17.50(2): breach of the implied warranty of merchantability as defined in
                            §2.314 of the Texas Business and Commerce Code;
 4
 5                  e.      §17.50(3): an unconscionable action or course of action as defined by
                            §17.45(5).
 6
 7          24.     Because of the inherent defects in the PARK MODEL, which defects existed at the

 8   time the PARK MODEL was sold, although not discovered until later, the PARK MODEL was and
 9
     is not merchantable in that it would not pass without objection in the trade under the contract
10
     description and it was and is not fit for the ordinary purpose for which such recreational vehicles are
11
12   used by consumers. Furthermore, Defendants have failed to perform the repair work in a good and

13   workmanlike manner. This conduct by Defendants constitute a breach of the implied warranties
14
     described above which breach is actionable under DTPA § 17.50(a)(2).
15
            25.     Since the PARK MODEL was not repaired, the express warranties that it would be
16
17   and had been repaired were breached. Defendants' breach of the express warranties is actionable

18   under DTPA § 17.50(a)(2).
19
            26.     Defendants' statements that the PARK MODEL‘s defects would be and had been
20
     repaired misrepresented the characteristics, uses, benefits, standard and quality of Defendants'
21
22   services. For this reason, these representations were false, misleading and deceptive as defined in

23   DTPA § 17.46(b)(5) and (7); and this conduct is actionable under DTPA § 17.50(a)(1).
24
            27.     The Defendants acts or practices in the selling and/or repairing of the PARK MODEL
25
     to Plaintiffs were unconscionable actions or courses of action because they took advantage of the
26
27   Plaintiffs’ lack of knowledge, ability, experience, or capacity of the Plaintiffs to a grossly unfair

28

                                                      -7-
           Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 8 of 17



 1   degree. For this reason, this transaction was unconscionable and is actionable under DTPA §
 2
     17.50(a)(3).
 3
             28.    Plaintiffs further contend that Defendants' violations of the DTPA were committed
 4
 5   knowingly and intentionally as those terms are defined in §17.45(9) and §17.45(13) of the DTPA

 6   entitling Plaintiffs to seek civil penalties in trebling of their actual damages in accordance with the
 7
     DTPA.
 8
             29.    This conduct was a producing and/or proximate cause of actual damages to Plaintiffs,
 9
10   as set forth below.

11           30.    The limited remedy in Defendants' warranty fails of its essential purpose and deprives
12
     Plaintiffs of the substantial value of the bargain because Defendants or its authorized dealerships did
13
     not correct the defects within a reasonable time. Tex. Bus. and Com. Code § 2.719. Therefore, any
14
15   purported limitation of remedies is ineffective.

16           31.    The exclusion of consequential and incidental damages is unconscionable and
17
     therefore unenforceable.
18
             32.    This conduct was a producing and/or proximate cause of actual damages to Plaintiffs,
19
20   as set forth below.
21           33.    Any purported waiver or limitations of rights under DTPA by the Defendants is a
22
     violation of public policy under §17.42. WAIVERS: PUBLIC POLICY:
23
                      (a)   Any waiver by a consumer of the provisions of this subchapter is contrary to
24
                            public policy and is unenforceable and void; provided, however, that a
25                          waiver is valid and enforceable if:
26                          (1)      the waiver is in writing and is signed by the consumer;
27
                            (2)      the consumer is not in a significantly disparate bargaining position;
28

                                                        -8-
          Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 9 of 17



 1                                and
 2
                          (3)     the consumer is represented by legal counsel in seeking or acquiring
 3                                the goods or services.
 4                 (b)    A waiver under Subsection (a) is not effective if the consumer's legal counsel
 5                        was directly or indirectly identified, suggested, or selected by a defendant or
                          an agent of the defendant.
 6
 7                 (c)    A waiver under this section must be:

 8                        (1)     conspicuous and in bold-faced type of at least 10 points in size;
 9
                          (2)     identified by the heading "Waiver of Consumer Rights," or words of
10                                similar meaning; and

11                        (3)     in substantially the following form
12   :
                                  "I waive my rights under the Deceptive Trade Practices-Consumer
13                                Protection Act, Section 17.41 et seq., Business & Commerce Code,
                                  a law that gives consumers special rights and protections. After
14
                                  consultation with an attorney of my own selection, I voluntarily
15                                consent to this waiver.

16                 (d)    The waiver required by Subsection (c) may be modified to waive only
17                        specified rights under this subchapter.

18          34.    Any purported limitation or reduction in the statute of limitations by the Defendants
19
     under DTPA must not be less than two years under the Texas Civil Practice and Remedies Code
20
     §16.070. Contractual Limitations Period:
21
22                 (a)    Except as provided by Subsection (b), a person may not enter a stipulation,
                          contract, or agreement that purports to limit the time in which to bring suit on
23                        the stipulation, contract, or agreement to a period shorter than two years. A
                          stipulation, contract, or agreement that establishes a limitations period that
24
                          is shorter than two years is void in this state.
25
                   (b)    This section does not apply to a stipulation, contract, or agreement relating
26                        to the sale or purchase of a business entity if a party to the stipulation,
27                        contract, or agreement pays or receives or is obligated to pay or entitled to
                          receive consideration under the stipulation, contract, or agreement having an
28

                                                    -9-
          Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 10 of 17



 1                          aggregate value of not less than $500,000.
 2
            35.     Under DTPA the statute of limitations is two years §17.565. LIMITATION:
 3
                    All actions brought under this subchapter must be commenced within two years
 4
                    after the date on which the false, misleading, or deceptive act or practice
 5                  occurred or within two years after the consumer discovered or in the exercise
                    of reasonable diligence should have discovered the occurrence of the false,
 6                  misleading, or deceptive act or practice. The period of limitation provided in
 7                  this section may be extended for a period of 180 days if the Plaintiffs proves that
                    failure timely to commence the action was caused by the defendant's knowingly
 8                  engaging in conduct solely calculated to induce the Plaintiffs to refrain from or
                    postpone the commencement of the action.
 9
10          36.     As a direct and proximate result of Defendants' willful violation of their obligations

11   under the DTPA, Plaintiffs have suffered actual, consequential and incidental damages, including
12
     but not limited to money expended on the purchase of the PARK MODEL, damages associated with
13
     the inconvenience suffered as a result of the complete failure of the to operate properly, the loss of
14
15   use of the during the weeks it has been in the garage for repairs, the cost of repairs related to these

16   defects, loss of wages, and attorneys' fees. Plaintiffs have incurred and will continue to incur in
17
     order to protect their rights in this matter. The precise amount of damages is unknown at the present
18
     time but is estimated to be in excess of $350,000.00 and will be shown according to proof at trial.
19
20   Attorneys' fees, loss of use, interest, and other damages continue to accrue.
21          37.     Under the DTPA, Plaintiffs are entitled to recover a sum equal to the aggregate
22
     amount of costs and expenses, including attorney's fees, if Plaintiffs prevail. As a proximate result
23
     of Defendants' misconduct as alleged herein, and in an effort to protect their rights and to enforce
24
25   the terms of the agreement as more particularly set forth above, it has become necessary for Plaintiffs
26   to employ the legal services of Richard C. Dalton. Plaintiffs have incurred and continues to incur
27
     legal fees, costs and expenses in connection therewith.
28

                                                      -10-
          Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 11 of 17



 1         COUNT 2:        VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
 2
            38.     Plaintiffs re-allege and incorporate by reference as though fully set forth herein each
 3
     and every allegation contained in the preceding paragraphs.
 4
 5          39.     Plaintiffs are a "consumer" as defined in the Magnuson-Moss Warranty Act

 6   (hereinafter "Warranty Act"), 15 U.S.C. § 2301(3).
 7
            40.     Defendants are "suppliers" and "warrantors" as defined in the Warranty Act, 15
 8
     U.S.C. § 2310(4) and (5).
 9
10          41.     The PARK MODEL hereinabove described is a "consumer product" as defined in

11   the Warranty Act, 15 U.S.C. § 2301(l), because it is normally used for personal purposes and
12
     Plaintiffs in fact purchased it wholly or primarily for personal use.
13
            42.     The express warranties more fully described hereinabove pertaining to the PARK
14
15   MODEL is a "written warranty" as defined in the Warranty Act, 15 U.S.C. § 2301(6).

16          43.     The actions of Defendants in failing to tender the PARK MODEL to Plaintiffs free
17
     of defects, non-conformities, and conditions and refusing to repair or replace the defective PARK
18
     MODEL tendered to Plaintiffs constitutes a breach of the written and implied warranties covering
19
20   the PARK MODEL and hence a violation of the Magnuson-Moss Warranty Act.
21          44.     Plaintiffs have performed all things agreed to and required of them under the
22
     purchase agreement and warranty, except as may have been excused or prevented by the conduct of
23
     Defendants as herein alleged.
24
25          45.     As a direct and proximate result of the acts and omissions of Defendants and each of
26   them as set forth hereinabove, Plaintiffs have been damaged hereinabove in an amount in excess of
27
     $350,000.00 according to proof at trial.
28

                                                     -11-
          Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 12 of 17



 1          46.     Pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(2), Plaintiffs are
 2
     entitled to recover as part of the judgment, costs and expenses of the suit including attorney's fees
 3
     based on actual time expended. As a proximate result of the misconduct of Defendants as alleged
 4
 5   herein, and in an effort to protect their rights and to enforce the terms of the agreement as more

 6   particularly set forth above, it has become necessary for Plaintiffs to employ the legal services of
 7
     Richard C. Dalton. Plaintiffs have incurred and continues to incur legal fees, costs and expenses in
 8
     connection therewith.
 9
10                      COUNT 3:        BREACH OF EXPRESS WARRANTIES

11          47.     Plaintiffs re-allege and incorporate by reference as though fully set forth herein each
12
     and every allegation contained in the preceding paragraphs.
13
            48.     Th Defendants’ advertisements and statements in written promotional and other
14
15   materials contained broad claims amounting to a warranty that Plaintiffs' PARK MODEL or those

16   similarly situated were free from inherent risk of failure or latent defects, non-conformities, and
17
     conditions. In addition, the Defendants issued an expressed written warranty which covered the
18
     PARK MODEL and warranted that the PARK MODEL was free of defects, non-conformities, and
19
20   conditions in materials and work quality at the time of delivery.
21          49.     As alleged above, the Defendants breached its warranties by offering for sale, and
22
     selling as safe to Plaintiffs, an PARK MODEL that was latently defective, unsafe, and likely to cause
23
     economic loss to Plaintiffs.
24
25          50.     In breach of the foregoing warranties, the Defendants have failed to correct said
26   defects, non-conformities, and conditions.
27
            51.     The damages Plaintiffs have suffered are a direct and proximate result of Defendants’
28

                                                     -12-
          Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 13 of 17



 1   actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
 2
     repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
 3
     loss of use; damages; and attorney fees.
 4
 5                      COUNT 4:          BREACH OF IMPLIED WARRANTIES

 6          52.     Plaintiffs re-allege and incorporate herein by reference each and every allegation set
 7
     forth in the preceding paragraphs.
 8
            53.     The Defendants impliedly warranted that Plaintiffs’ PARK MODEL which it
 9
10   designed, manufactured, and sold, were merchantable and fit and safe for their ordinary use, not

11   otherwise injurious to consumers, and would come with adequate safety warnings.
12
            54.     Any purported limitation of the duration of the implied warranties contained in the
13
     written warranties given by Defendants are unreasonable and unconscionable and void under the
14
15   principles of estoppel, because Defendants knew the defects, non-conformities, and conditions

16   existed and might not be discovered, if at all, until the PARK MODEL had been driven for a period
17
     longer than the period of the written warranty, and Defendants willfully withheld information about
18
     the defects, non-conformities, and conditions from Plaintiffs.
19
20          55.     Because of the defects, non-conformities, and conditions, Plaintiffs' PARK MODEL
21   is unsafe and unfit for use and has caused economic loss to the Plaintiffs. Therefore, the Defendants
22
     breached the implied warranty of merchantability.
23
            56.     The damages Plaintiffs have suffered are a direct and proximate result of Defendants’
24
25   actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
26   repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
27
     loss of use; damages; and attorney fees.
28

                                                     -13-
          Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 14 of 17



 1                              COUNT 5:        BREACH OF CONTRACT
 2
            57.     Plaintiffs re-allege and incorporate herein by reference each and every allegation set
 3
     forth in the preceding paragraphs.
 4
 5          58.     Plaintiffs would show that the actions and/or omissions of Defendants described

 6   herein above constitute breach of contract, which proximately caused the direct and consequential
 7
     damages to Plaintiffs described herein below, and for which Plaintiffs hereby sues.
 8
            59.     The damages Plaintiffs have suffered are a direct and proximate result of Defendants’
 9
10   actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of

11   repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
12
     loss of use; damages; and attorney fees.
13
                                  VII.     Economic and Actual Damages
14
15          60.     Plaintiffs sustained the following economic and actual damages as a result of the

16   actions and/or omissions of Defendants described herein above:
17
                    a..     Out-of-pocket expenses, including but not limited to the money paid towards
18                          the note securing the vehicle;
19
                    b.      Loss of use;
20
                    c.      Loss of the “benefit of the bargain”;
21
22                  d.      Diminished or reduced market value; and

23                  e.      Costs of repairs.
24
                                  VIII.    Damages for Mental Anguish
25
            61.     Plaintiffs would further show false, misleading and deceptive acts, practices and/or
26
27   omissions described herein above were committed “knowingly,” as provided by Section 17.45(9)

28

                                                     -14-
          Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 15 of 17



 1   of the Texas Business and Commerce Code, in that Defendants had actual awareness of the falsity,
 2
     deception, or unfairness of such acts, practices, and/or omissions.
 3
             62.     As a result of such acts, practices and /or omissions, Plaintiffs sustained a high degree
 4
 5   of mental pain and distress of such nature, duration and severity that would permit the recovery of

 6   damages for mental anguish pursuant to Section 17.50(b) of the Texas Business and Commerce
 7
     Code, and for which Plaintiffs hereby sues in an amount in excess of the minimum jurisdictional
 8
     limits of this Court.
 9
10                                         IX.     Multiple Damages

11           63.     The Defendants’ conduct in violation of the DTPA was committed knowingly, as that
12
     term is defined in that Defendants had actual awareness of the falsity, deception, or unfairness of
13
     such acts, practices, and/or omissions.
14
15           64.     Plaintiffs further shows that such acts, practices, and/or omissions were committed

16   “intentionally” in that Defendants specifically intended that Plaintiffs act in detrimental reliance on
17
     the falsity or deception or in detrimental ignorance of the unfairness.
18
             65.     Therefore, Plaintiffs are entitled to recover multiple damages as provided by
19
20   17.50(b)(1) of the Texas Business and Commerce Code in an amount not to exceed three times the
21   amount of their economic damages.
22
                                        VI.      Request for Rescission
23
24           66.     Plaintiffs seeks the remedy of rescission of the sales contract.

25           67.     Plaintiffs revokes their acceptance of the PARK MODEL for the reason that its
26   defects, non-conformities, and conditions substantially impair its use, value, and safety to Plaintiffs
27
     and the acceptance was based on Plaintiffs’ reasonable reliance on the false representations and
28

                                                       -15-
          Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 16 of 17



 1   warranties of the Defendants that the defects, non-conformities, and conditions in the PARK
 2
     MODEL would be repaired, and no reasonable prudent buyer would have purchased the PARK
 3
     MODEL with knowledge of these defects, non-conformities, and conditions prior to the sale.
 4
 5   Accordingly, Plaintiffs seek a cancellation of the sales contract and an order of the court restoring

 6   to him the money obtained by Defendants as a result of the false representations and breaches of
 7
     express and implied warranties as set forth above. Plaintiffs also seek cancellation of the debt and
 8
     offers to return the PARK MODEL to the Defendants.
 9
10                                    VII.   Attorney Fees and Costs

11          68.     Plaintiffs are entitled to recover a sum equal to the aggregate amount of costs and
12
     expenses, including attorney's fees, if Plaintiffs prevails. As a proximate result of Defendants'
13
     misconduct as alleged herein, and in an effort to protect his rights and to enforce the terms of the
14
15   agreement as more particularly set forth above, it has become necessary for Plaintiffs to employ the

16   legal services of Richard C. Dalton. Plaintiffs have incurred and continue to incur legal fees, costs
17
     and expenses in connection therewith.
18
                                          VIII.   Prayer for Relief
19
20          69.     For these reasons, Plaintiffs pray for judgment against the Defendants for the
21   following:
22
                    a.      For general, special and actual damages according to proof at trial;
23
24                  b       Rescinding the sale of the 2020 ANSI A119.5 PARK MODEL LS-101
                            PARK MODEL bearing VIN 4C9AA424XLA432174 and returning to
25                          Plaintiffs the purchase price including all collateral costs at the time of the
                            sale, any and all finance charges, insurance premiums, maintenance costs,
26                          repair costs, and damages;
27
                    c.      For incidental and consequential damages according to proof at trial;
28

                                                     -16-
     Case 4:21-cv-02939 Document 1 Filed on 06/03/21 in TXSD Page 17 of 17



 1          d.     Out of pocket damages for expenditures related to any cost of repairs,
 2                 deductibles; and towing charges;

 3          e.     Any diminution in value of the PARK MODEL attributable to the defects,
                   non-conformities, and conditions;
 4
 5          f.     Past and future economic losses;

 6          g.     Prejudgment and post-judgment interest;
 7
            h.     Attorney fees;
 8
            i.     Costs of suit, expert fees and litigation expenses; and
 9
10          j.     All other relief this Honorable Court deems appropriate.

11                            XI.    Demand for Jury Trial
12
      70.   Plaintiffs hereby demand a trial by jury to the extent authorized by law.
13
                                          RESPECTFULLY SUBMITTED:
14
15                                        BY: /s/ Richard C. Dalton
16                                        Richard C. Dalton
                                          Texas Bar No. 24033539
17                                        Louisiana Bar No. 23017
18                                        California Bar No. 268598
                                          P.O. Box 358
19                                        Carencro, Louisiana 70520-0358
                                          rick@rickdaltonlaw.com
20
                                          Tel. (337) 371-0375
21
                                          ATTORNEY FOR PLAINTIFFS
22
23
24
25
26
27
28

                                            -17-
